Hines, J.
1. Section 20 of article. 7 of tlie act of August 16, 1919 (Acts 1919, p. 135), creating the department of banking of the State of Georgia, as amended by the act of August 25, 1925 (Acts 1925, p. 119), does not provide for rendition of judgments in personam against the stockholders of banks which the superintendent of banks has taken control of for the purpose of liquidation, but provides only for summary issuance of executions .against stockholders of such banks,' as a mode only of commencing against them suits to enforce their statutory liability to depositors (Heard v. Sibley, 52 Ga. 310; Stone v. Davidson, 56 Ga. 179, 182; Wheatley v. Glover, 125 Ga. 710, 54 S. E. 626) ; and as this section as amended accords to such stockholders the right to contest by affidavits of illegality their liability for the assessments levied by the superintendent of banks, and the amount and necessity thereof, it is not unconstitutional as denying such stockholders due process of law. Roberts v. Dancer, 144 Ga. 341 (87 S. E. 287).
2. This section as amended does not violate paragraph 23 of section 1 of article 1 of the constitution of this State, which provides, in part, .that “The legislative, judicial, and executive powers shall forever remain separate and distinct.” The power conferred by this section upon the bank superintendent to levy assessments and to issue summary executions, under this section, against stockholders of insolvent banks, is not judicial, but is ministerial and executive. Scofield v. Perkerson, 46 Ga. 325; Price v. Hamilton, 146 Ga. 705 (2) (92 S. E. 62) ; Barnard v. DuPree, 149 Ga. 796 (102 S. E. 422) ; Badger v. State, 154 Ga. 443 (114 S. E. 635); Goolsby v. Board of Drainage Commissioners, 156 Ga. 213 (119 S. E. 644) ; Fite v. Henson, 157 Ga. 679 (122 S. E. 412).
Banks and Banking, 7 C. J. p. 512, n. 57.
Constitutional Law, 12 C. J. p. 901, n. 28; p. 902, n. 32; p. 903, n. 40 New; p. 1224, n. 21.

Judgment affirmed.


All the Justices concur.